Exhibit 10.2

AGREEMENT

THIS AGREEMENT dated as of April 24, 2006 by and between PW EAGLE, INC., a
Minnesota corporation (the “Company”) and Caxton International Limited, a
British Virgin Islands Corporation (“Caxton Intenational”) which together with
Caxton Associates, L.L.C., a Delaware limited liability Company ( “Caxton
Associates”) is herein referred to as “Caxton”.

WHEREAS, Caxton Associates filed a Schedule 13D dated March 6, 2006 with regard
to securities of the Company (the “Caxton Schedule 13D”);

WHEREAS, in view of the Caxton Schedule 13D, the Company believes it is in the
best interest of the shareholders of the Company to enter into the following
agreement with Caxton International with respect to actions to be taken at the
Company’s 2006 Annual Meeting of Shareholders (the “Annual Meeting”).

NOW, THEREFORE, the parties hereto agree as follows:

1. Nominations for Board of Directors. The Company will include among the
nominees for election to the Board by the shareholders of the Company at the
Annual Meeting, Lee D. Meyer and Stephen M. Rathkopf, who have been identified
to the Company by Caxton Associates as nominees independent of Caxton. The
Company agrees to call and hold the Annual Meeting as soon as reasonably
practicable following the execution of this Agreement.

2. Vote on Options. The Board of Directors of the Company shall propose for
approval at the Annual Meeting, and recommend that the Company’s shareholders
approve, an amendment to the Company’s 1997 Stock Option Plan increasing the
number of shares reserved for issuance under the plan from 2,200,000 to
2,700,000, which will provide a sufficient number of shares available under the
1997 Plan to satisfy the December 13, 2005 grant of options to certain senior
executives.

3. Vote on Restricted Stock Grants. The Board of Directors of the Company shall
propose for approval at the Annual Meeting, and recommend that the Company’s
shareholders approve, the restricted stock grants made by the Company on
March 6, 2003, September 30, 2003 and April 3, 2006 consisting of an aggregate
of 90,500 shares of the Company’s Common Stock.

4. Voting Agreement. Caxton agrees to vote all of the Company’s common stock
beneficially owned by them on the record date for the Annual Meeting in favor of
each of the items of business described in paragraphs 1, 2 and 3 above to be
presented to the Shareholders at the Annual Meeting. Neither Caxton nor any of
its affiliates or associates (as those terms are defined in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended), will, and they will not assist or
encourage others (including by providing financing) to, directly or indirectly,
propose a competing slate of directors for the Annual Meeting, or solicit votes
of the shareholders of the Company in opposition to the slate of directors to be
nominated as set forth herein or in opposition to any of the items of business
described in paragraphs 1, 2 and 3 above.

 

1



--------------------------------------------------------------------------------

5. Amendment. No amendment or waiver of any provision of this Agreement shall be
effective unless in writing and signed by all of the parties hereto.

6. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of each party.

8. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute one and the same
instrument.

9. Notice. All notices, requests and demands to or upon a party hereto, to be
effective, shall be in writing, and shall be sent by certified or registered
mail, return receipt requested, by personal delivery against receipt, by
overnight courier or by facsimile and, unless otherwise expressly provided
herein, shall be deemed to have been validly served, given, delivered or
received immediately when delivered against receipt, three (3) business days’
after deposit in the mail, postage prepaid, one (1) business day after deposit
with an overnight courier or, in the case of facsimile notice, when sent with
respect to machine confirmed, addressed as follows:

 

If to Company:   

PW Eagle, Inc.

1550 Valley River Drive

Eugene, Oregon 97440

Attention: Scott M. Long

Facsimile No.: (541) 686-9248

With a copy to:   

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402-1425

Attention: K. Lisa Holter

Facsimile No.: (612) 492-7077

If to Caxton   

Caxton International Limited

c/o Caxton Associates, L.L.C.

731 Alexander Road, Bldg. 2

Princeton, New Jersey 08540

Attn: Scott B. Bernstein, Esq.

 

2



--------------------------------------------------------------------------------

With a copy to:   

Michael A. Schwartz

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Phone: 212-728-8267

Fax: 212-728-9267

or to such other address as each party may designate for itself by notice given
in accordance with this Section 13.

10. Time of Essence. Time is of the essence of this Agreement.

11. Entire Agreement. This Agreement embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, understandings and inducements, whether
express or implied, oral or written.

12. Interpretation. No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or dictated such provision.

13. Governing Law; Consent to Forum. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA (WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE). EACH PARTY HEREBY
CONSENTS AND AGREES THAT ANY FEDERAL OR STATE COURT LOCATED IN HENNEPIN COUNTY,
MINNESOTA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE COMPANY ON THE ONE HAND AND CAXTON ON THE OTHER HAND
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
AGREEMENT. CAXTON EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND CAXTON HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH PARTY HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
PARTY

 

3



--------------------------------------------------------------------------------

AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR 3
DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF ANY PARTY TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE
ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE
TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER
APPROPRIATE FORUM OR JURISDICTION.

14. Injunctive Relief. Each of the parties acknowledges that the other party
will suffer irreparable harm if the first party breaches this Agreement.
Accordingly, each party shall be entitled, in addition to any other rights and
remedies that it may have, at law or at equity, to an injunction, without the
posting of a bond or other security, enjoining or restraining the other party
from any violation of this Agreement. Each party hereby consents to the other
party’s right to the issuance of such injunction.

** the remainder of this page intentionally left blank **

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
AGREEMENT to be duly executed and delivered as of the date first above written.

 

PW EAGLE, INC. By:  

/s/ William Spell

Name:   William Spell Title:   Chairman CAXTON INTERNATIONAL LIMITED By:  

/s/ Joseph Kelly

Name:   Joseph Kelly Title:   Vice President/Treasurer By:  

/s/ Maxwell Quin

Name:   Maxwell Quin Title:   Vice President/Secretary

 

S-1